MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 137 
Docket:	      Cum-16-574	
Submitted	
  On	Briefs:	 June	14,	2017	
Decided:	     June	27,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	SKYLER	F.	et	al.	
	
	
PER	CURIAM	

	      [¶1]		The	mother	of	Skyler	F.,	Rosalee	V.,	and	Austin	V.,	and	the	father	of	

Rosalee	 and	 Austin,	 appeal	 from	 a	 judgment	 of	 the	 District	 Court	 (Portland,	

Powers,	 J.)	 terminating	 their	 parental	 rights	 to	 the	 children	 pursuant	 to	

22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i),	(ii)	(2016).		They	challenge	

the	 sufficiency	 of	 the	 evidence	 to	 support	 the	 judgment	 and	 the	 court’s	

discretionary	 determinations	 of	 the	 children’s	 best	 interests.	 	 Because	 the	

evidence	 supports	 the	 court’s	 findings	 and	 discretionary	 determinations,	 we	

affirm	the	judgment.	

	      [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	

clear	and	convincing	evidence,	that	the	parents,	whose	children	were	removed	

from	their	custody,	are	unable	to	take	responsibility	for	the	children	within	a	

time	reasonably	calculated	to	meet	the	children’s	needs,	that	they	are	unable	

to	 protect	 the	 children	 from	 jeopardy	 and	 that	 those	 circumstances	 are	
2	

unlikely	to	change	within	a	time	reasonably	calculated	to	meet	the	children’s	

needs,	 and	 that	 termination	 of	 their	 parental	 rights	 is	 in	 the	 children’s	 best	

interests.		See	id.;	In	re	Robert	S.,	2009 ME 18,	¶	15,	966 A.2d 894.		The	court	

based	these	determinations	on	the	following	findings	of	fact:	

      	      [The	 parents]	 clearly	 care	 dearly	 for	 all	 three	 children,	 but	
      that	 affection	 is	 not	 enough.	 	 Having	 a	 suitable	 apartment	 is	 also	
      not	 enough.	 	 They	 have	 also	 complied	 superficially	 with	 most	
      reunification	 requirements,	 but	 their	 level	 of	 satisfact[ory]	
      completion	and	application	of	learned	parenting	practices	is	low.		
      Neither	 parent	 has	 had	 unsupervised	 contact	 since	 these	 cases	
      began,	 and	 the	 trial	 of	 less	 supervised	 visits	 last	 spring	 was	
      unsuccessful.	 	 They	 have	 not	 been	 close	 to	 having	 a	 trial	 home	
      placement.	 	 There	 is	 a	 serious	 question	 whether	 these	 two	 can	
      apply	 learned	 parenting	 concepts	 and	 techniques	 to	 the	 children	
      when	no	other	adults	are	present	to	help.		Neither	was	capable	of	
      safely	 parenting	 these	 children	 when	 this	 case	 began,	 and	 the	
      evidence	 shows	 little	 progress	 in	 that	 regard.	 	 [The	 mother]	
      especially	 is	 overwhelmed	 by	 having	 three	 children,	 and	 [the	
      father]	 is	 out	 of	 the	 home	 substantial	 hours	 each	 week	 and	 will	
      not	be	present	to	help.			
      	
      	      Each	parent	needs	ongoing,	lengthy	counseling	to	deal	with	
      their	respective	mental	health	issues.		The	father	has	a	troubling	
      history	of	yelling	and	swearing	at	the	children	which	he	is	trying	
      to	 overcome	 in	 counseling.	 	 Each	 has	 trouble	 putting	 the	
      children’s	 needs	 ahead	 of	 their	 own.	 	 Each	 continues	 to	 smoke	
      marijuana	 daily	 with	 no	 apparent	 concern.	 	 [The	 mother]	
      continues	to	smoke	in	the	house.			
      	
      	      The	GAL’s	unannounced	October	2016	home	visit	provides	
      a	revealing	snapshot	into	the	home	situation	and	the	parents’	lack	
      of	 judgment	 in	 having	 little	 known	 “strangers”	 in	 the	 home,	
      leaving	 drugs	 and	 paraphernalia	 around,	 and	 having	 a	 heavily	
      cluttered	home.		This	is	problematic	regardless	of	the	fact	that	the	
                                                                                  3	

children	 were	 not	 present	 at	 the	 time.	 	 Their	 behaviors	 give	 the	
court,	the	GAL,	and	DHHS	little	to	no	confidence	that	these	parents	
are	ready	and	able	to	provide	a	safe	and	stable	home.			
	
	        Skyler	in	particular	has	serious,	ongoing	mental	health	and	
behavioral	 and	 other	 issues	 clearly	 related	 at	 least	 in	 part	 to	 his	
upbringing.		It	makes	no	sense	to	send	him	back	to	essentially	the	
same	environment,	which	led	to	his	problems	in	the	years	before	
this	case	began.			
	
	        These	parents	continue	to	live	a	somewhat	chaotic	life	and	
are	 unable	 to	 provide	 a	 safe,	 stable,	 and	 predictable	 home	
involvement	for	the	three	children	despite	their	willingness	to	do	
so.		While	unfortunate,	it	is	clearly	so.	
	
.	.	.	.	
	
	        The	 language	 in	 [22	 M.R.S.]	 §	 4003	 [(2016)]	 notes	 that	 a	
purpose	 of	 the	 law	 is	 to	 avoid	 uncertainty	 and	 instability	 in	 the	
affected	children’s	lives.		Skyler	has	clearly	the	most	special	needs	
of	 these	 children.	 	 Rosalee	 has	 some,	 and	 Austin	 seems	 to	 have	
none.		The	professionals	are	clear	that	Skyler	in	particular	needs	a	
safe	 and	 permanent	 home	 to	 provide	 him	 with	 the	 consistent	
routine	that	can	lessen	his	major	anxiety	problem.			
	
	        The	parents’	lack	of	real	progress	toward	reunification	after	
21	 months	 demonstrates	 that	 more	 time	 and	 delay	 is	 not	 in	 the	
children’s	 best	 interest.	 	 We	 are	 not	 close	 to	 a	 reunification,	 and	
should	 not	 wait	 even	 longer	 with	 no	 real	 hope	 in	 sight.	 	 These	
children	deserve	to	know	about	a	future	home	that	will	give	them	
a	 chance	 to	 develop	 and	 succeed.	 	 This	 is	 so	 even	 if	 Skyler	 and	
possibly	 Rosalee	 are	 in	 non-adoptive	 situations,	 unlike	 Austin.		
The	 children	 have	 clearly	 improved	 their	 lives	 while	 away	 from	
the	 parents.	 	 Skyler	 and	 Rosalee	 have	 been	 getting	 the	 services	
they	 need	 to	 remedy	 some	 of	 their	 deficits,	 and	 Skyler	 will	
continue	to	need	considerable	professional	help	and	a	supportive	
home.		Returning	them	to	their	prior	custodian	is	the	opposite	of	
what	 these	 children	 need	 as	 they	 grow	 up.	 	 While	 it	 may	 be	
4	

      difficult	for	children	to	stop	seeing	their	loving	parents,	it	is	time	
      for	 them	 to	 learn	 that	 another	 and	 better	 home	 life	 is	 soon	 to	
      occur.	 	 Their	 long-term	 success	 will	 be	 fostered	 by	 making	 this	
      change	 now.	 	 Freeing	 them	 for	 adoption	 is	 the	 plan,	 with	 Austin	
      probably	 benefitting	 the	 soonest	 due	 to	 his	 current	 pre-adoptive	
      placement.	 	 Termination	 removes	 the	 uncertainty	 of	 the	 court	
      process	 and	 gets	 these	 three	 closer	 to	 the	 permanency	 outlined	
      above.	
      	
	     [¶3]		Given	these	findings	and	the	court’s	other	specific	findings	of	fact	

that	are	supported	by	competent	evidence	in	the	record,	the	court	adequately	

explained	 how	 the	 deficits	 of	 the	 parents	 render	 each	 parent—and	 both	 of	

them	 together—unable	 to	 protect	 the	 children	 from	 jeopardy	 or	 take	

responsibility	 for	 them	 in	 time	 to	 meet	 the	 children’s	 needs.	 	 See	 In	 re	

Jazmine	L.,	 2004 ME 125,	 ¶	 16,	 861 A.2d 1277;	 cf.	 In	 re	 Thomas	 D.,	 2004 ME
104,	 ¶	 39,	 854 A.2d 195.	 	 The	 court	 did	 not	 err	 or	 abuse	 its	 discretion	 in	

determining	 that	 termination	 of	 the	 parents’	 parental	 rights,	 with	 a	

permanency	 plan	 of	 adoption,	 is	 in	 each	 child’s	 best	 interest.	 	 See	 In	 re	

Thomas	H.,	2005 ME 123,	¶¶	16-17,	889 A.2d 297.			

	     The	entry	is:	

                    Judgment	affirmed.	

	     	      	      	      	      	

Jason	 A.	 MacLean,	 Esq.,	 South	 Portland,	 for	 appellant	 Father	 of	
Rosalee	and	Austin	V.	
	
                                                                              5	

Heather	Gonzales,	Esq.,	Strike,	Gonzales	&	Butler	Bailey,	Portland,	
for	appellant	Mother	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Hunter	 C.	 Umphrey,	 Asst.	
Atty.	 Gen.,	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	 appellee	
Department	of	Health	and	Human	Services	
	
	
Portland	District	Court	docket	numbers	PC-2015-45,	68	
FOR	CLERK	REFERENCE	ONLY